 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT

 
This Securities Purchase Agreement (this “Agreement”) is dated as of April 17,
2015, by and between ZBB Energy Corporation, a Wisconsin corporation (the
“Company”), and Solar Power, Inc., a California corporation  (the “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act, contained in Section 4(2) thereof and/or Regulation D
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, unregistered securities of the
Company as more fully described in this Agreement; and
 
WHEREAS, in connection with the Closing, Company and Purchaser shall enter into
that certain Supply Agreement in substantially the form attached hereto as
Exhibit A (the “Supply Agreement”);
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquisition Proposal” means any offer, proposal or indication of interest from
any Third Party relating to any transaction or series of related transactions
involving (i) any acquisition or purchase by any Person, directly or indirectly,
of 15% or more of any class of outstanding voting or equity securities of
Company, or any tender offer or exchange offer that, if consummated, would
result in any Person beneficially owning 15% or more of any class of outstanding
voting or equity securities of Company, (ii) any acquisition or purchase by any
Person, directly or indirectly, of a majority of any class of outstanding voting
or equity securities of one or more Subsidiaries of Company the business of
which contributes 15% or more of the consolidated revenues, net income or assets
(based on fair market value) of Company and its Subsidiaries taken as a whole
(for, or as of the end of, as applicable, the twelve (12) month period ended
June 30, 2014), (iii) any merger, reorganization, amalgamation, consolidation,
share exchange, business combination, joint venture or other similar transaction
involving Company or any of its Subsidiaries whose business contributes 15% or
more of the consolidated net revenues, net income or assets (based on fair
market value) of Company and its Subsidiaries taken as a whole (for, or as of
the end of, as applicable, the twelve (12) month period ended June 30, 2014),
(iv) any sale, lease, license, exchange, transfer or disposition of 15% or more
of the consolidated assets of Company and its Subsidiaries (based on the fair
market value thereof as of June 30, 2014), but excluding in all cases any sales
of inventory to customers, (v) any liquidation, dissolution, recapitalization,
or similar transaction involving Company or (vi) any other transaction proposed
in writing to the board of directors of the Company (or special committee
thereof) by a Person unaffiliated with the Company the consummation of which
would reasonably be expected to prevent or materially delay the transactions
contemplated hereby.
 
 
1

--------------------------------------------------------------------------------

 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Adverse Recommendation Change” shall have the meaning ascribed to such term in
Section 4.8(d).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Wisconsin are authorized or required by applicable
Law to close.
 
“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock to
be filed prior to the Closing by the Company with the Wisconsin Department of
Financial Institutions, in the form of Exhibit B attached hereto.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to
time.  References to the Code also include the Regulations promulgated
thereunder.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means K&L Gates LLP, with offices located at 214 N. Tryon
Street, 47th Floor, Charlotte, NC 28202.
 
 
2

--------------------------------------------------------------------------------

 
“Company Environmental Liability” means any Environmental Liability of the
Company relating to or arising out of (i) any Releases of Hazardous Materials
occurring prior to or on the Closing Date at any location; (ii) any exposure to
Hazardous Materials occurring prior to, on or after the Closing Date to the
extent such Hazardous Materials were Released prior to or on the Closing Date or
were included in any product sent or distributed by the Company or any
Subsidiary prior to or on the Closing Date; (iii) any violation of or
noncompliance with any Environmental Law occurring prior to or on the Closing
Date; (iv) any claims, suits, proceedings, legal actions, orders, judgments or
notices relating to any Environmental Law to the extent based upon any
pre-Closing Date violation, noncompliance, fact,  circumstance or condition.
 
“Company Recommendation” shall have the meaning ascribed to such term in Section
4.8(a).
 
“Conversion Shares” means the shares of Common Stock issuable upon the
conversion or redemption of the Subscribed Preferred Shares.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Environment” means soil, land surface, or subsurface strata, surface waters,
groundwater, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life or as otherwise defined under any
Environmental Law.
 
“Environmental Law” means any Law pertaining to the Environment and human health
and safety, including any relating to the generation, manufacture, treatment,
storage, disposal, use, transportation, handling, or Release of, or exposure to,
any Hazardous Materials.
 
“Environmental Liabilities” means any liabilities, losses, costs, expenses,
harm, obligations, contingencies or damages relating to Environmental Laws,
including any relating to noncompliance with Environmental Laws, the actual or
alleged Releases of Hazardous Materials, any exposure to Hazardous Materials,
and any investigation or remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to a Person in question, any other Person
that is (i) a member of a controlled group with such Person in question for
purposes of Section 414(b) of the Code or (ii) under common control with such
Person in question for purposes of Section 414(c) of the Code.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
 
3

--------------------------------------------------------------------------------

 
“Governance Agreement” means a governance agreement between the Company and the
Purchaser in substantially the form attached hereto as Exhibit C.
 
 “Hazardous Materials” means any materials, substances, wastes, pollutants,
contaminants or chemicals that are regulated, or with respect to which any
liability or obligation may be imposed, under applicable Environmental Laws,
including any toxic, hazardous or petroleum hydrocarbon substances or wastes.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Law” means any federal, state, local or foreign Order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation, including
common law.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Losses” shall have the meaning ascribed to such term in Section 4.4.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(c).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).
 
“NYSE Clearance” shall have the meaning ascribed to such term in Section
2.3(a)(iii).
 
“Order” means any decree, decision, injunction, judgment, order, ruling or
verdict entered, issued, made or rendered by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign), in each case, having applicable jurisdiction.
 
“Outside Date” shall have the meaning ascribed to such term in Section 5.1(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the Company’s Series C Convertible Preferred Stock
issued hereunder, having the rights, preferences and privileges set forth in the
Certificate of Designation.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Proxy Statement” means the proxy statement, including any amendment or
supplement thereto, to be sent to the holders of the Common Stock in connection
with the Shareholder Meeting.
 
 
4

--------------------------------------------------------------------------------

 
“Purchase Price” means $33,390,000.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.
 
“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal tax statutes.
 
“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, migrating,
placing and the like into or upon soil, water or air or otherwise entering into
the Environment.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(c).
 
“Securities” means the Subscribed Shares, the Warrant, the Conversion Shares and
the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Service Provider” means each of the officers, employees, directors and
independent contractors of the Company and each Subsidiary.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Shareholder Approval” means the approval of this Agreement and, to the extent
required by applicable Law, the other Transaction Documents and the transactions
contemplated hereby and thereby required of the shareholders of the Company
pursuant to applicable Laws and listing requirements.
 
“Shareholder Meeting” means a meeting of the Company’s shareholders following
the mailing of the definitive Proxy Statement to the Company’s shareholders for
the purpose of considering the Shareholder Approval.
 
“Subscribed Common Shares” shall have the meaning ascribed to such term in
Section 2.1.
 
“Subscribed Preferred Shares” shall have the meaning ascribed to such term in
Section 2.1.
 
 
5

--------------------------------------------------------------------------------

 
“Subscribed Shares” shall have the meaning ascribed to such term in Section 2.1.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
“Superior Proposal” means a bona fide written Acquisition Proposal that the
Company’s Board of Directors determines in its reasonable judgment is more
favorable to the Company’s shareholders from a financial point of view than the
terms of this Agreement (including any adjustment to the terms proposed by
Purchaser in response to such proposal); provided, that for purposes of the
definition of “Superior Proposal,” the references to “15%” in the definition of
Acquisition Proposal shall be deemed to be references to “50.1%.”
 
“Supply Agreement” shall have the meaning ascribe to such term in the Recitals.
 
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any government or taxing authority, including taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer, value
added, or gains taxes; license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges.
 
“Termination Fee” means $600,000.
 
“Third Party” means any Person or “group” (as defined under Section 13(d) of the
Exchange Act) of Persons, other than Purchaser or any of its Affiliates or
representatives.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Supply Agreement, the Warrants, the Governance Agreement and any other
documents, certificates or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Computershare, the current transfer agent of the Company,
with a mailing address of 2 North LaSalle Street, Chicago, IL 60602 and a
facsimile number of 312-601-4348, and any successor transfer agent of the
Company.
 
“Warrant” means the Common Stock purchase warrant to purchase 50,000,000 shares
of Common Stock, which Warrant shall be in the form of Exhibit D attached
hereto.
 
 
6

--------------------------------------------------------------------------------

 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.
 
“WBCL” shall have the meaning ascribed to such term in Section 3.1(z).
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchaser agrees to purchase, for a purchase price equal to the Purchase
Price, (i) 8,000,000 shares of Common Stock (the “Subscribed Common Shares”),
(ii) 28,048 shares of Preferred Stock (the “Subscribed Preferred Shares”), which
Subscribed Preferred Shares shall be, subject to the terms and conditions of the
Certificate of Designations, convertible into an aggregate of 42,000,000 shares
of Common Stock at no additional cost to the Purchaser (the Subscribed Preferred
Shares together with the Subscribed Common Shares, the “Subscribed Shares”) and
(iii) the Warrant.  The Purchaser shall deliver to the Company, via wire
transfer of immediately available funds equal to the Purchase Price and the
Company shall deliver to the Purchaser the Subscribed Shares and the Warrant,
and the Company and the Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree.
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Purchaser the following:
 
(i)           a copy of the Certificate of Designation certified by the
Wisconsin Department of Financial Institutions;
 
(ii)           certificates evidencing the Subscribed Shares registered in the
name of the Purchaser;
 
(iii)           the Warrant registered in the name of the Purchaser;
 
(iv)           the Supply Agreement duly executed by the Company;
 
(v)           the Governance Agreement duly executed by the Company;
 
(vi)           a certificate of the Company, dated as of the Closing Date,
signed by the chief executive officer of the Company to evidence satisfaction of
the conditions set forth in Section 2.3(b)(i), (ii) and (iv); and
 
(vii)           a certificate of the Company in form reasonably acceptable to
the Purchaser for purposes of satisfying the Purchaser’s obligations under
Sections 1.1445-2(c)(3)(i) of the Regulations and a notice to the IRS in
accordance with Section 1.897-2(h)(2) of the Regulations.
 
 
7

--------------------------------------------------------------------------------

 
(b)           On or prior to the Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)           the Purchase Price by wire transfer to the account in accordance
with the wiring instructions attached hereto as Exhibit E attached hereto;
 
(ii)           the Supply Agreement duly executed by the Purchaser; and
 
(iii)           the Governance Agreement duly executed by the Purchaser;
 
(iv)           a certificate of the Purchaser, dated as of the Closing Date,
signed by the chief executive officer of the Purchaser to evidence satisfaction
of the conditions set forth in Section 2.3(a)(i) and (ii).
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein, disregarding for this purpose any “materiality” or
“material adverse effect” qualifications in the applicable representation or
warranty), provided that the representations and warranties of the Purchaser
contained in Section 3.2(a) and (g) shall be true and accurate in all respects
as of the Closing Date (unless made as of a specific date other than the Closing
Date);
 
(ii)           all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)           the Company shall have received clearance from NYSE MKT for the
issuance of the shares of Common Stock included in the Subscribed Shares, the
Conversion Shares and the Warrant Shares (the “NYSE Clearance”);
 
(iv)           the Shareholder Approval shall have been obtained at the
Shareholder Meeting (including any adjournment thereof);
 
(v)           there shall not be in effect any Order (whether temporary,
preliminary or permanent) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby, and there shall be no
applicable Law in effect that makes consummation of the transactions
contemplated hereby illegal or otherwise prohibited under applicable Law; and
 
(vi)           the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(b)           The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           (x) the accuracy in all respects, other than de minimis
inaccuracies  when made and on the Closing Date of the representations and
warranties in Sections 3.1(b), (c), (d), (f), (g), (t), (y) and (bb);  and (y)
the accuracy in all material respects when made and on the Closing Date of the
other representations and warranties of the Company contained herein (unless as
of a specific date therein, disregarding for this purpose any “materiality” or
“Material Adverse Effect” qualifications in the applicable representation or
warranty);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(v)           the Company shall have received the NYSE Clearance and promptly
provided a copy thereof to the Purchaser;
 
(vi)           the Company shall have received the consent of Wisconsin Small
Business Administration, in form and substance reasonably acceptable to the
Purchaser;
 
(vii)           the Company shall have received the consent of GAS Technology
Institute, in form and substance reasonably acceptable to the Company;
 
(viii)           the Shareholder Approval shall have been obtained at the
Shareholder Meeting (including any adjournment thereof);
 
(ix)           the Company having received, and promptly provided Purchaser a
copy of, the written opinion of Craig-Hallum Capital Group LLC, dated on or
after the date of this Agreement and prior to the Closing Date, subject to the
limitations, qualifications and assumptions set forth therein, to the effect
that, as of such date, the Purchase Price is fair, from a financial point of
view, to the Company;
 
(x)           there shall not be in effect any Order (whether temporary,
preliminary or permanent) restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby, and there shall be no
applicable Law in effect that makes consummation of the transactions
contemplated hereby illegal or otherwise prohibited under applicable Law;
 
(xi)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Subscribed Shares and the
Warrant at the Closing; and
 
 
9

--------------------------------------------------------------------------------

 
(xii)           if the Purchaser in good faith, upon consultation with the
Company, determined within fifteen (15) Business Days following the date hereof
that it is advisable to make a voluntary filing with the Committee on Foreign
Investment in the United States (“CFIUS”) and has complied with Section 4.13,
the parties having received a written notice from CFIUS in response to the
filing of a joint voluntary notice with CFIUS by the Parties regarding the
transaction to the effect that either (i) the transaction is not subject to
Section 721 of the Defense Production Act of 1950 (50 U.S.C. App. §2170), or
(ii) any review or investigation (as the case may be) of the transaction has
been concluded, and CFIUS has determined that there are no unresolved issues of
national security of the United States sufficient to warrant further review or
investigation under Section 721 of the Defense Production Act of 1950 (50 U.S.C.
App. §2170) (the “CFIUS Approval”).
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as
otherwise disclosed in the Company’s Annual Report on Form 10-K for the fiscal
year ended June 30, 2014, any Company Quarterly Report on Form 10-Q filed since
the filing date of such Annual Report, or any of the Company’s Current Reports
on Form 8-K filed since the filing date of such Annual Report (including any
exhibit thereto and document incorporated by reference therein), in each case
prior to the date hereof and excluding any risk factor disclosures, including
those under the heading “Risk Factors” and included in any “forward-looking
statements” disclaimer, and except as set forth in the corresponding section of
the Disclosure Schedules, which sections of the Disclosure Schedules shall be
deemed a part of the corresponding sections hereof, the Company hereby makes the
following representations and warranties to the Purchaser:
 
(a)           Subsidiaries.  A true and complete list of the direct and indirect
subsidiaries of the Company is set forth on Schedule 3.1(a), identifying the
jurisdiction of incorporation or organization of each Subsidiary, and the
percentage of the outstanding share capital or other equity or similar interests
of each such Subsidiary owned by the Company and each of its other
Subsidiaries.  The Company owns, directly or indirectly, the capital stock or
other equity interests of each Subsidiary as described on Schedule 3.1(a) free
and clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.
 
 
10

--------------------------------------------------------------------------------

 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, complete and
correct copies of which have been furnished to Purchaser, and which are in full
force and effect and, to the extent required by applicable Law, have been duly
filed with or approved or issued (as applicable) by applicable governmental
authorities.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s shareholders in connection
therewith other than the Shareholder Approval and in connection with the
Required Approvals.  Each Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other Laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by Laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.  The Board of Directors has (i)
determined that this Agreement, the other Transaction Documents and the
transactions contemplated herein and therein, on the terms and subject to the
conditions set forth herein and therein, are fair to, and in the best interests
of, the Company and its shareholders, (ii) approved and declared it advisable to
enter into this Agreement and the other Transaction Documents, (iii) approved
the execution, delivery and performance of this Agreement, the other Transaction
Documents and the transactions contemplated herein and therein, and (iv)
resolved to recommend the approval of this Agreement and, to the extent required
by applicable Law, the other Transaction Documents and the transactions
contemplated herein and therein by the shareholders of the Company, and directed
that this Agreement and, to the extent required by applicable Law, the other
Transaction Documents and the transactions contemplated herein and therein be
submitted to the shareholders of the Company for their approval at the
Shareholders Meeting.  The only Shareholder Approval required to approve this
Agreement and the other Transaction Documents and the transactions contemplated
herein and therein is the vote of a majority of the votes cast by, collectively,
holders of the Common Stock and holders of the Company’s Series B Convertible
Preferred Stock on an as-converted basis voting as a single class at a meeting
duly called and noticed at which a quorum is present in accordance with the
Company’s articles of incorporation and bylaws.
 
 
11

--------------------------------------------------------------------------------

 
(d)           No Conflicts.  Except as set forth on Schedule 3.1(d), the
execution, delivery and performance by the Company of the Transaction Documents,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any Law or other restriction of any court or governmental authority to which
the Company or a Subsidiary is subject (including federal and state securities
Laws), or by which any property or asset of the Company or a Subsidiary is bound
or affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the Shareholder Approval and the Proxy Statement, (ii) a Current
Report on Form 8-K, (iii) application(s) to each applicable Trading Market for
the listing of the Common Stock included in the Subscribed Securities, the
Conversion Shares and the Warrant Shares for trading thereon in the time and
manner required thereby, (iv) the Certificate of Designation with the Wisconsin
Department of Financial Institutions and (v) such filings as are required to be
made under applicable state securities Laws (collectively, the “Required
Approvals”).
 
(f)           Issuance of the Securities.  The Subscribed Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.  The Conversion Shares, when issued
in accordance with the terms of the Certificate of Designation, will be validly
issued, fully paid and nonassessable, free and clear of all Liens.  The Warrant
Shares, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
the Subscribed Preferred Shares and the Warrants.
 
 
12

--------------------------------------------------------------------------------

 
(g)           Capitalization.  The capitalization of the Company as of March 31,
2015 and the date hereof, is as set forth on Schedule 3.1(g).  Except as set
forth on Schedule 3.1(g), as of March 31, 2015 and the date hereof, the Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under and in accordance with the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities and as
set forth on Schedule 3.1(g), (i) the Company has not issued any outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to any shares of Common Stock or other securities
of the Company, (ii) the Company has not issued any securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock or
other securities of the Company, or (iii) there are no contracts, commitments,
understandings or arrangements in any case, (i), (ii) or (iii), by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, Common Stock Equivalents or other securities of the Company.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities Laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  Other than the Shareholder Approval, no further
approval or authorization of any shareholder, the Board of Directors or others
is required for the issuance and sale of the Securities.  There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.
 
(h)           SEC Reports; Financial Statements.  Since July 1, 2012, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and the rules and regulations promulgated thereunder, and
none of the SEC Reports, when filed (or if amended, when amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. Neither the Company nor any of its Subsidiaries is the subject of ongoing
review or investigation by the Commission.  Each of the financial statements of
the Company included in the SEC Reports complies in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
 
13

--------------------------------------------------------------------------------

 
(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports through the date hereof, except as specifically
disclosed in Schedule 3.1(i), (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth on Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective business,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities Laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities Laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
14

--------------------------------------------------------------------------------

 
(k)           Labor Relations.
 
(i)           No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign Laws relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.   Neither the Company
nor any Subsidiary has misclassified any person as an independent contractor,
temporary employee, leased employee, volunteer or any other servant or agent
compensated other than through reportable wages as an employee of the Company or
any Subsidiary (each a “Contingent Worker”) and no Contingent Worker has been
improperly excluded from any benefits plan and neither the Company nor any
Subsidiary employs or engages any volunteer workers, paid or unpaid interns or
any other unpaid workers.
 
(ii)           Neither the Company nor any current or former ERISA Affiliate has
maintained, established, sponsored, participated in or contributed to any
employee benefit plan that is a multiemployer plan (within the meaning of
Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or for which the
Company or any Subsidiary could incur liability under Section 4063 or 4064 of
ERISA (a “Multiple Employer Plan”).  No employee benefit or other arrangement as
to which the Company or any Subsidiary has any liability provides for or
promises medical, dental, disability, hospitalization,  life or similar benefits
(whether insured or self-insured) to any current or former Service Provider
following termination of employment or service with the Company and the
Subsidiaries (other than coverage mandated by applicable Law).
 
(iii)           Neither the execution of this Agreement nor the consummation of
the transactions contemplated hereby shall (either alone or in connection with
the termination of employment or service of any employee, officer, director or
independent contractor following, or in connection with, the transactions
contemplated hereby):  (i) entitle any current or former Service Provider to
severance pay or benefits or any increase in severance pay or benefits upon any
termination of employment or service with the Company or any Subsidiary, (ii)
accelerate the time of payment or vesting or trigger any payment or funding
(through a grantor trust or otherwise) of compensation or benefits under, or
increase the amount payable or trigger any other obligation pursuant to, any of
the Plans to any current or former Service Provider or (iii) limit or restrict
the right of the Company or any Subsidiary or, after the consummation of the
transactions contemplated hereby, the Purchaser, to merge, amend or terminate
any arrangement providing compensation or benefits.  Except with respect to the
Company’s compensation and equity package for the Company’s current Chief
Operating Officer, there are no arrangements in place that would result
separately or in the aggregate (including, without limitation, as a result of
this Agreement or the transactions contemplated hereby) in the payment of any
“excess parachute payment” within the meaning of Section 280G of the Code.
 
 
15

--------------------------------------------------------------------------------

 
(l)           Benefit Plans.  Schedule 3.1(l) lists all material compensation,
benefit, fringe benefit and other plans, programs, arrangements or agreements
(A) to which the Company or any Subsidiary is a party or (B) that are
maintained, contributed to or sponsored by the Company or any Subsidiary, for
the benefit of any current or former employee, director, or consultant (the
“Company Plans”).  A copy of each plan document prepared in connection with a
Company Plan, any summary plan descriptions, trust funding agreements, all
related material governmental correspondence, and all material amendments have
been made available to the Purchaser.
 
(m)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or
governmental body, (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority or any other Law,
including without limitation any Law relating to Taxes, product quality and
safety and employment and labor matters, or (iv) is in violation of applicable
Law or the provisions of any plan, program, policy or agreement with respect to
the provision of compensation or benefits, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(n)           Regulatory Permits.  The Company and the Subsidiaries possess, and
are in compliance with, all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted or as
described in the SEC Reports, except where the failure to possess such permits
could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
(o)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for the Liens identified on Schedule 3.1(o), which do not and
could not reasonably be expected to have a Material Adverse Effect, and Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of any Taxes, the payment
of which is neither delinquent nor subject to penalties.  All real property and
facilities held under lease by the Company and the Subsidiaries are listed on
Schedule 3.1(o) and are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.
 
 
16

--------------------------------------------------------------------------------

 
(p)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as currently
conducted or described in the SEC Reports or which the failure to so have could
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”), free and clear of all Liens, and all such Intellectual Property Rights
are listed on Schedule 3.1(o).  None of, and neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(q)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage.  A true and complete list of all
applicable insurance material policies held by the Company on the date hereof is
set forth in Schedule 3.1(p).  Neither the Company nor any Subsidiary is in
breach or default of any insurance policy, or has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(r)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $40,000 other than for (i) payment of salary,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
 
17

--------------------------------------------------------------------------------

 
(s)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(t)           Certain Fees.  Except as set forth on Schedule 3.1(s), no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiary to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type required to be set forth on
Schedule 3.1(s).
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Listing and Maintenance Requirements.  Certain of the Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the
twenty-four (24) months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.
 
 
18

--------------------------------------------------------------------------------

 
(w)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(x)           Tax Status.  The Company and each Subsidiary (i) has timely made
or filed all United States federal and state income, all foreign income and
franchise, and all other material Tax returns, reports and declarations required
by any jurisdiction to which it is subject, (ii) has timely paid all Taxes shown
or determined to be due on such returns, reports and declarations or otherwise
due in respect of the Company or such Subsidiary, as applicable and (iii) has
set aside on its books provision reasonably adequate for the payment of all
material Taxes for periods subsequent to the periods to which such returns,
reports or declarations apply.  There are no unpaid Taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company or of any Subsidiary know of no basis for any such claim. No
adjustment relating to any Tax return, report or declaration of the Company or
any Subsidiary has been proposed in writing by any taxing authority and there
are no pending Actions for the assessment or collection of Taxes against the
Company or any Subsidiary. There are no Tax liens on any assets of the Company
or any Subsidiary. The Company and each Subsidiary has properly and timely
withheld, collected and deposited all Taxes that are required to be withheld,
collected and deposited under applicable Law.  Neither the Company nor any
Subsidiary is doing business in or engaged in a trade or business in any
jurisdiction in which it has not filed all required Tax returns, reports or
declarations.  Neither the Company nor any Subsidiary has any liability for the
Taxes of any Person (other than the Company or any Subsidiary.  The Company has
not been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.
 
(y)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
Law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(z)           Material Contracts.  The corresponding subsections of Schedule
3.1(y) list all contracts and agreements of the following types to which the
Company or any Subsidiary is a party (such contracts and agreements as are
required to be set forth in such subsections being the “Material Contracts”):
 
(i)           each “material contract” (as such term is defined in Item
601(b)(10) of Regulation S-K of the SEC) with respect to the Company and its
Subsidiaries;
 
 
19

--------------------------------------------------------------------------------

 
(ii)           each contract and agreement which is reasonably expected to
involve consideration of more than $1,000,000, in the aggregate, over any twelve
(12) month period;
 
(iii)           all joint venture contracts, partnership arrangements or other
agreements outside the ordinary course of business involving a sharing of
profits, losses, costs or liabilities by the Company or any Subsidiary with any
third party;
 
(iv)           each contract which is reasonably expected to involve
consideration of more than $1,000,000 and which requires the Company or any
Subsidiary to pay royalties or other amounts calculated based upon the revenues
or income of the Company or any Subsidiary or income or revenues related to any
product of the Company or any Subsidiary to which the Company or any Subsidiary
is a party;
 
(v)           each contract or agreement evidencing indebtedness in excess of
$150,000;
 
(vi)           all contracts and agreements with any governmental body to which
the Company or any Subsidiary is a party;
 
(vii)           all contracts and agreements that limit, or purport to limit,
the ability of the Company or any Subsidiary to compete in any line of business
or with any person or entity or in any geographic area or during any period of
time;
 
(viii)           all contracts and agreements providing for benefits under any
compensation plan or with any employee of the Company or any Subsidiary that
contain an obligation to pay or accrue compensation of more than $150,000 per
year; and
 
(ix)           all other contracts and agreements, whether or not made in the
ordinary course of business, which are material to the Company and the
Subsidiaries, taken as a whole, or the conduct of their respective businesses,
or the absence of which would, individually or in the aggregate, prevent or
materially delay consummation of any of the transactions contemplated hereby or
under the other Transaction Documents or otherwise prevent or materially delay
the Company from performing its obligations under this Agreement or the other
Transaction Documents or would, individually or in the aggregate, have a
Material Adverse Effect.
 
Except as would not, individually or in the aggregate, prevent or materially
delay consummation of any of the transactions contemplated hereby or under the
other Transaction Documents or otherwise prevent or materially delay the Company
from performing its obligations under this Agreement or any other Transaction
Document and would not, individually or in the aggregate, have a Material
Adverse Effect, (i) each Material Contract is a legal, valid and binding
agreement, and the Company is not in default of any of the Material Contracts;
(ii) to the Company’s knowledge, no Material Contract has been canceled by the
other party; (iii) to the Company’s knowledge, no other party is in breach or
violation of, or default under, any Material Contract; (iv) the Company and the
Subsidiaries have not received any claim of default under any such agreement;
and (v) neither the execution of this Agreement or any other Transaction
Document nor the consummation of the transactions contemplated hereby and
thereby shall constitute a default under, give rise to cancellation rights
under, or otherwise adversely affect any of the rights of the Company or any
Subsidiary under any Material Contract.  The Company has furnished or made
available to Purchaser true and complete copies of all Material Contracts,
including any amendments thereto.
 
 
20

--------------------------------------------------------------------------------

 
(aa)           Takeover Statutes.  Assuming the accuracy of the representations
and warranties contained in Section 3.2(h), the Company has taken all necessary
action, including the necessary approvals of the Board of Directors, so that no
“business combination”, “fair price”, “moratorium”, “control share acquisition”
or other similar antitakeover statute or regulation enacted under state or
federal laws in the United States applicable to the Company (including, without
limitation, Section 180.1141 of the Wisconsin Business Corporation Law (the
“WBCL”) and Section 180.1150 of the WBCL, but excluding Section 180.1130 to
180.1134 of the WBCL, Chapter 552 of the Wisconsin Statutes and Section 6.05 of
Chapter DFI of the Wisconsin Administrative Code) will (i) prohibit or restrict
the Purchaser’s ability to purchase, exercise or acquire any Securities, (ii)
prohibit or restrict the Purchaser’s ability to purchase or otherwise acquire
any additional Common Stock or Common Stock Equivalents after the Closing, (iii)
prevent or delay the Purchaser or its Affiliates from entering into a merger or
other business combination transaction with the Company or its Affiliates or
(iv) otherwise apply to the Purchaser or the transactions contemplated by this
Agreement. As of the date of this Agreement, (i) less than 33% of the
outstanding shares of Common Stock is held of record by residents of the State
of Wisconsin and (ii) the outstanding shares of Common Stock are held of record
by less than 100 Persons in the State of Wisconsin.
 
(bb)           Environmental Matters. Except as set forth on Schedule 3.1(bb),
(i) the Company and the Subsidiaries and their owned, operated, and leased
property (the “Properties”) are and have been for the last six (6) years in
compliance with all Environmental Laws; (ii) the Company, the Subsidiaries and
the Properties have all permits issued pursuant to Environmental Laws required
to operate the Company and the Subsidiaries and, to the knowledge of the
Company, there is not a reasonable objective basis for why any such permit
required for the operations of the Company and the Subsidiaries would not be
renewed or issued; (iii) there are no and have been no actual or alleged
Releases of Hazardous Materials at, in, on, to or from any Properties, or,
during the period of its ownership, operation or lease thereof, at, in, on, to
or from any Company or Subsidiary formerly owned, operated or leased property,
or, to the knowledge of the Company, at, in, on, to or from any offsite location
relating to the operations of the Company or the Subsidiaries; (iv) the Company
and the Subsidiaries are not conducting, and have not completed, any remediation
of Hazardous Materials at any location; (v) there are no asbestos-containing
materials, polychlorinated biphenyls or underground storage tanks at the
Properties except as in compliance with Environmental Laws; and (vi) there are
no pending or, to the knowledge of the Company, threatened claims, suits,
proceedings, actions, order, judgments or notices relating to any Environmental
Liability or Environmental Laws and the Company or the Subsidiaries. The Company
has made available to Purchaser those reports, assessments, studies, and audits
currently in the Company’s possession or control relating to the Environment and
human health and safety and the Company, the Subsidiaries, the Property, and any
formerly owned, operated or leased property that were generated in the last ten
(10) years.
 
 
21

--------------------------------------------------------------------------------

 
3.2      Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):
 
(a)           Organization; Authority.  The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of California
with full right, corporate or partnership power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action, as applicable, on the part of the Purchaser.  Each Transaction
Document to which the Purchaser is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by Laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable Law.
 
(b)           Understandings or Arrangements.  The Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities Laws).  The Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time the Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be an “accredited investor” as defined in
Rule 501(a)(3) under the Securities Act.
 
(d)           Experience of the Purchaser.  The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, the Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that the Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  The Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
 
22

--------------------------------------------------------------------------------

 
(f)           Non-Registration of Securities.  Purchaser understands that
issuance of the Securities is not being registered with the Commission and that
accordingly Purchaser must hold the Securities and the shares issuable upon
exercise thereof indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  Purchaser represents that Purchaser is
familiar with Rule 144 promulgated under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby.
 
(g)           Certain Fees.  Except as set forth on Schedule 3.2(g), no
brokerage or finder’s fees or commissions are or will be payable by the
Purchaser to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Company shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type required to be set forth on Schedule 3.2(g).
 
(h)           Share Ownership. Neither the Purchaser nor any of its
Subsidiaries, or the “affiliates” or “Associates” of any such Person is an
“Interested Stockholder” of the Company, as defined in Section 180.1140 of the
WBCL, immediately prior to the execution of the Agreement.
 
The Company acknowledges and agrees that the representations and warranties
contained in Section 3.2 (other than those representations and warranties set
forth in Section 3.2(h)) shall not modify, amend or affect the Purchaser’s right
(which right the Company acknowledges) to rely on the Company’s representations
and warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transactions contemplated hereby.  The Purchaser acknowledges that the
Company has not made and is not making any representations or warranties
regarding the subject matter of this Agreement, express or implied, except as
provided in Section 3.1 and the Disclosure Schedule, and that Purchaser is not
relying and has not relied on any representations or warranties whatsoever
regarding the subject matter of this Agreement, express or implied, except as
provided in Section 3.1 and the Disclosure Schedule.


 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Conduct of Business by the Company Prior to Closing.  The Company
agrees that, between the date hereof and the Closing Date, unless Purchaser
shall otherwise consent in writing (which consent shall not be unreasonably
withheld), (i) the businesses of the Company and the Subsidiaries shall use
commercially reasonable efforts to conduct their business in the ordinary course
of business consistent with past practice; and (ii) the Company shall use its
commercially reasonable efforts to preserve substantially intact the business
organization of the Company and the Subsidiaries.  By way of amplification and
not limitation, except as expressly contemplated by any other provision of this
Agreement or any other Transaction Document, neither the Company nor any
Subsidiary shall, between the date hereof this Agreement and the Closing Date,
directly or indirectly, do any Restricted Action (as defined in the Governance
Agreement).
 
 
23

--------------------------------------------------------------------------------

 
4.2           Further Action; Commercially Reasonable Efforts.  Upon the terms
and subject to the conditions of this Agreement, each of the parties hereto
shall use commercially reasonable efforts to (i) make promptly any filings or
other required submissions, under applicable U.S. or foreign, federal or state
antitrust, competition of fair trade Laws, or any other applicable Laws, with
respect to the transactions contemplated hereby and (ii) use its commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Laws or otherwise to consummate and make effective the transactions
contemplated hereby.  Without limiting the generality of the foregoing, the
Company shall use its commercially reasonable efforts to receive the NYSE
Clearance.
 
4.3           Conversion Shares; Warrant Shares.  If any Subscribed Preferred
Shares are converted or the Warrant is exercised at a time when there is an
effective registration statement to cover the issuance or resale of the
Conversion Shares or Warrant Shares, as applicable, or at such time as a legend
is no longer required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission), including if shares of Preferred Stock are converted six months
or more following the Closing Date at a time when the holder is not an Affiliate
of the Company, the Conversion Shares or Warrant Shares issued pursuant to any
such conversion or exercise shall be issued free of all legends.  If the
Conversion Shares or Warrant Shares bear a legend, the Company agrees that at
such time as such legend is no longer required under applicable Laws, it will,
as promptly as practicable following the delivery by a Purchaser to the Company
or the Transfer Agent of a certificate representing the Subscribed Shares,
Conversion Shares or Warrant Shares, as applicable, issued with a restrictive
legend, together with a customary Rule 144 representation letter, deliver or
cause to be delivered to the Purchaser a certificate representing such shares
that is free from all restrictive and other legends.
 
4.4           Furnishing of Information.  Until the earliest of the time that
(i) the Purchaser owns no Securities or (ii) the Warrants have expired, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.  As long
as the Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities, including without limitation,
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act, including without limitation, within the
requirements of the exemption provided by Rule 144.
 
 
24

--------------------------------------------------------------------------------

 
4.5           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
 
4.6           Use of Proceeds. The Company shall use a portion of the net
proceeds from the sale of the Securities hereunder to make reasonable
improvements to its products that will facilitate bankability, third party
insurance and warranty coverage and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of regular
monthly debt payments and trade payables in the ordinary course of the Company’s
business and prior practices), (b) the redemption of any Common Stock or Common
Stock Equivalents or the payment of any dividend to its equity holders, (c) the
settlement of any outstanding litigation or (d) in violation of the FCPA or OFAC
regulations.
 
4.7           Indemnification of Purchaser.  Subject to the provisions of this
Section 4.4, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, employees and agents, each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents or employees of such controlling persons (each, a “Purchaser Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur (collectively,
“Losses”) as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement, (b) any action instituted against the Purchaser in any capacity, or
any of its Affiliates, by any shareholder of the Company who is not an Affiliate
of the Purchaser, with respect to any of the transactions contemplated by this
Agreement (unless such action is based upon a breach of the Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings the Purchaser may have with any such shareholder or
any violations by the Purchaser of state or federal securities Laws or any
conduct by the Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance), (c) any Company Environmental Liability, or (d) ZBB
PowerSav Holdings Limited’s capital contribution into Anhui Meineng Store Energy
Co., Ltd being deemed invalid in part or whole by any Person.  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel,  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement. The indemnification required by this Section 4.4 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others.
 
 
25

--------------------------------------------------------------------------------

 
4.8           Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Conversion Shares pursuant to
any conversion of the Subscribed Preferred Shares and Warrant Shares pursuant to
any exercise of the Warrants.
 
4.9           Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and
concurrently with the Closing, the Company shall apply to list or quote all of
the Conversion Shares and Warrant Shares on such Trading Market and promptly
secure the listing of all of the Conversion Shares and Warrant Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Conversion Shares and Warrant Shares, and will take such
other action as is necessary to cause all of the Conversion Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.
 
4.10           Non-Solicitation.
 
(a)           Until the earlier of (A) consummation of the Closing and (B)
termination of this Agreement, the Company shall not, nor shall it authorize or
knowingly permit its Subsidiaries or representatives to, directly or indirectly,
(i) solicit, initiate or knowingly encourage or assist (including by way of
furnishing information) the submission by any third party of an Acquisition
Proposal, or any inquiry, proposal or offer that is reasonably likely to lead to
an Acquisition Proposal, or (ii) engage in, continue or otherwise participate in
any negotiations or discussions regarding an Acquisition Proposal, or provide
any information or data to any Person relating to the Company or any of its
Subsidiaries, in any such case with the intent to induce the making, submission
or announcement of, or to encourage, facilitate or assist, an Acquisition
Proposal.
 
 
26

--------------------------------------------------------------------------------

 
(b)           Notwithstanding anything to the contrary set forth in Section
4.10(a) above, the Company and its representatives may (i) provide information
in response to a request therefor by a Person who has made a bona fide written
Acquisition Proposal, if the Person so requesting such information executes an
acceptable confidentiality agreement (which shall be promptly provided to
Purchaser), provided, that any non-public information provided to such Person
shall have been previously delivered or made available to Purchaser or its
representatives, and (ii) engage in negotiations or discussions with any Person
who has made a bona fide written Acquisition Proposal, if in each such case,
such Acquisition Proposal did not result from a breach of this Section 4.9 and
the Company’s Board of Directors determines in good faith (A) after consultation
with outside legal counsel that the failure to take such action would reasonably
be expected to be inconsistent with the Company directors’ fiduciary duties
under applicable Law, and (B) such Acquisition Proposal constitutes a Superior
Proposal or could reasonably result in a Superior Proposal.  The Company shall
keep the Purchaser reasonably informed of the status of any such negotiations or
discussions and promptly provide copies of all material written correspondence
relating to such Acquisition Proposal.
 
4.11           Shareholder Approval.
 
(a)           The Company shall take all action necessary to duly call, give
notice of, convene and hold the Shareholder Meeting as soon as reasonably
practicable following the date hereof.  In connection with the Shareholder
Meeting, the Company shall as promptly as reasonably practicable (i) prepare the
Proxy Statement and file the Proxy Statement with the SEC (which shall in no
case be later than fifteen (15) Business Days following the date hereof), (ii)
respond to any comments or requests for additional information received from the
SEC with respect to such filing and promptly provide copies of such comments or
requests, and any other correspondence with the SEC, to the Purchaser, (iii)
prepare and file any amendments or supplements necessary to be filed in response
to any SEC comments or as required by Law, (iv) after confirmation from the SEC
that it has no further comments on, or that it is not reviewing, the Proxy
Statement, use commercially reasonable efforts to mail to the Company’s
shareholders the Proxy Statement and all other customary proxy or other
materials for meetings such as the Shareholder Meeting, (v) to the extent
required by applicable Law, prepare, file and distribute to the Company’s
shareholders any supplement or amendment to the Proxy Statement if any event
shall occur which requires such action at any time prior to the Shareholder
Meeting and (vi) otherwise use commercially reasonable efforts to comply with
all applicable Law applicable to the Shareholder Meeting.
 
(b)           The Purchaser shall cooperate with the Company in connection with
the preparation of the Proxy Statement, including promptly furnishing the
Company upon request with any and all information as may be required to be set
forth in the Proxy Statement under applicable Law. The Company will provide the
Purchaser a reasonable opportunity to review and comment upon the Proxy
Statement and, if applicable, any amendments or supplements thereto, prior to
filing the Proxy Statement (or such amendments or supplements, as applicable)
with the SEC and prior to mailing the Proxy Statement to the Company’s
shareholders and the Company shall reasonably consider in good faith all
comments proposed by the Purchaser with respect to the Proxy Statement and, if
applicable, any such amendments or supplements.  The Company shall cause the
information included in the Proxy Statement (and any amendment thereto) at the
time of mailing of the Proxy Statement (or such amendment), and at the time of
the Shareholder Meeting, not to contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
 
27

--------------------------------------------------------------------------------

 
(c)           Except as contemplated in Section 4.10(d) below, the Company’s
Board of Directors shall recommend adoption and approval of this Agreement by
the Company’s shareholders (the “Company Recommendation”), and include such
Company Recommendation in the Proxy Statement, and the Company shall take
reasonable lawful action to solicit such adoption and approval.
 
(d)           Neither the Board of Directors nor any committee thereof shall
withhold, withdraw, qualify or modify (or publicly propose to withhold,
withdraw, qualify or modify), in a manner adverse to the Purchaser, the Company
Recommendation or fail to include the Company Recommendation in the Proxy
Statement, or adopt, approve, recommend to propose to adopt, approve or
recommend (publicly or otherwise), or fail to reject within five (5) Business
Days of receipt, an Acquisition Proposal (an “Adverse Recommendation Change”);
unless prior to the time the Shareholder Approval is obtained, but not after,
the Board of Directors determines in good faith (after consultation with outside
legal counsel) that the failure to do so would reasonably be expected to be
inconsistent with their fiduciary duties under applicable Law, make an Adverse
Recommendation Change, provided (i) the Company shall provide written notice to
Purchaser (a “Notice of Adverse Recommendation Change”) advising Purchaser that
the Board of Directors intends to make an Adverse Recommendation Change,
specifying the material terms and conditions of any Acquisition Proposal and
identifying the person making such Acquisition Proposal, and (ii) the Company
shall, during the period beginning at 5:00 p.m. Eastern Time on the day of
delivery by the Company to Purchaser of such Notice of Adverse Recommendation
Change (or, if delivered after 5:00 p.m. Eastern Time or any day other than a
Business Day, beginning at 5:00 p.m. Eastern Time on the next Business Day) and
ending five (5) Business Days later at 5:00 p.m. Eastern Time (the “Notice
Period”) negotiate with Purchaser and its representatives in good faith (to the
extent Purchaser desires to negotiate) any proposed modifications to the terms
and conditions of this Agreement and/or the Transaction Documents so that the
failure to make an Adverse Recommendation Change would no longer be inconsistent
with the directors' fiduciary duties under applicable Law; provided that, in the
event of any material revisions to an Acquisition Proposal, the Company shall
deliver a new written notice to Purchaser and comply again with the requirements
of this Section 4.11(d)(ii) with respect to such new written notice; provided,
further, that with respect to the new written notice to Purchaser, the Notice
Period shall be deemed to be a three (3) Business-Day period rather than the
five (5) Business-Day period first described above.
 
(e)           Notwithstanding the foregoing or anything to the contrary herein,
the Company shall not be obligated to prepare or file the Proxy Statement or any
amendments thereto, nor to distribute the Proxy Statement or solicit votes from
Company stockholders pursuant to the Proxy Statement, nor convene and hold the
Stockholder Meeting, from and after the date of any Adverse Recommendation
Change or any action taken pursuant to Section 5.1(g).
 
4.12           Disclosure Schedule Update.  On or before the Closing Date, the
Company may disclose to Purchaser in writing any exceptions to or variances from
the representations and warranties in Section 3.1 that are discovered by the
Company or that occur as a result of subsequent events or developments.  Such
disclosures shall, subject to the satisfaction of the condition set forth in
Section 2.3(b)(i), amend and supplement the Disclosure Schedules and will be
deemed to have cured any misrepresentation or breach of warranty that otherwise
might have existed hereunder by reason of such exception or variance; provided
that, such exception or variance relates to an event or development which
occurred after the date of this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
4.13           CFIUS. If Purchaser in good faith, upon consultation with the
Company, determines within fifteen (15) Business Days following the date hereof,
that it is advisable to make a voluntary filing with CFIUS, then the Purchaser
shall notify the Company and promptly thereafter both Parties shall jointly
submit a notification to CFIUS with respect to the transaction contemplated by
this Agreement, and shall respond appropriately to any reasonable request for
information from CFIUS in the time frame set forth in the CFIUS regulations;
provided, however, that the Party from whom such information is requested shall
have sole discretion with respect to the information to be provided in response
to such request.
 
4.14           Access to Information.  From the date of this Agreement until the
Closing Date, the Company shall (and shall cause its Subsidiaries to):  (i)
provide to Purchaser (and Purchaser's officers, directors, employees,
accountants, consultants, legal counsel, agents and other representatives,
collectively, “Representatives”) access at reasonable times upon prior notice to
the officers, employees, agents, properties, offices and other facilities of
such party and its subsidiaries and to the books and records thereof; and (ii)
furnish promptly to Purchaser such information concerning the business,
properties, contracts, assets, liabilities, personnel and other aspects of such
party and its subsidiaries as Purchaser or its Representatives may reasonably
request.
 
ARTICLE V.
 
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated:
 
(a)           by mutual written consent of Purchaser and the Company at any time
prior to the Closing, whether before or after Shareholder Approval is obtained;
 
(b)           by either party by written notice to the other party, if the
Closing has not been consummated on or before September 30, 2015 (the “Outside
Date”); provided, however, that this right shall not be available to any party
whose breach or failure to perform any of its representations, warranties,
covenants or agreements set forth in this Agreement has been a principal cause
of, or resulted in, the failure of the Closing to take place on or before the
Outside Date;
 
(c)           by Purchaser, if prior to Closing (i) there shall have occurred
any effects, events, occurrences, developments, state of facts or changes that,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect or (ii) there shall have been a breach or
inaccuracy of any representation, warranty, covenant or agreement on the part of
the Company contained in this Agreement, which breach or inaccuracy would (A)
give rise to the failure of a condition set forth in Section 2.3(a) or Section
2.3(b) and (B) is incapable of being cured or has not been cured prior to the
Outside Date; provided, however, that Purchaser is not then in material breach
of any representation, warranty or covenant under this Agreement;
 
 
29

--------------------------------------------------------------------------------

 
(d)           by the Company prior to the Closing, if there shall have been a
breach or inaccuracy of any representation, warranty, covenant or agreement on
the part of Purchaser contained in this Agreement, which breach or inaccuracy
(i) would reasonably be expected to prevent Purchaser from consummating the
transactions contemplated hereby in accordance with the terms hereof and (ii) is
incapable of being cured or has not been cured prior to the Outside Date;
provided, however, that the Company is not then in material breach of any
representation, warranty or covenant under this Agreement;
 
(e)           by either party, if the Company Shareholder Meeting (including any
adjournment or postponement thereof) has concluded, the Company’s shareholders
have voted and the Shareholder Approval was not obtained; provided, however,
that the right to terminate this Agreement pursuant to this Section 5.1(e) shall
not be available to the Company if it has not materially complied with its
obligations under Sections 4.10 and 4.11;
 
(f)           by Purchaser if prior to the Shareholder Meeting an Adverse
Recommendation Change occurs;
 
(g)           by the Company, upon written notice to Purchaser, if at any time
prior to receipt of the Shareholder Approval, the Company’s Board of Directors
has determined to enter into a definitive agreement with respect to a Superior
Proposal; provided, however, that the right to terminate this Agreement pursuant
to this Section 5.1(g) shall not be available to the Company if it has not
materially complied with its obligations under Section 4.10 and 4.11; or
 
(h)           by either party by written notice to the other party if, at any
time there shall be any final and non-appealable Order that prohibits or
restrains the Purchaser and/or the Company from consummating the Closing or the
transactions contemplated hereby.
 
5.2      Termination Fee.  In the event that this Agreement is terminated
pursuant to Section 5.1(f) or Section 5.1(g), the Company shall pay to the
Purchaser immediately prior to the consummation of the transactions contemplated
by such Superior Proposal the Termination Fee by wire transfer of immediately
available funds to an account or accounts designated in writing by
Purchaser.  The Company acknowledges that the agreement contained in this
Section 5.2 is an integral part of this Agreement and the transactions
contemplated hereby.  Notwithstanding anything to the contrary in this
Agreement, in the event that Purchaser shall receive the Termination Fee, the
receipt of the Termination Fee shall be deemed to be liquidated damages for any
and all losses or damages suffered or incurred by Purchaser, any of its
Affiliates, or any other Person in connection with this Agreement (and the
termination hereof), the other Transaction Documents, the transactions
contemplated hereby and thereby (and the abandonment thereof) or any matter
forming the basis for such termination, and none of Purchaser, any of its
Affiliates, or any other Person shall be entitled to bring or maintain any other
claim, action or proceeding against the Company or any of its Affiliates arising
out of this Agreement, any of the other Transaction Documents, any of the
transactions contemplated hereby or thereby or any matters forming the basis for
such termination.
 
 
30

--------------------------------------------------------------------------------

 
5.3           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The
Purchaser shall pay all Transfer Agent fees, stamp taxes and other similar taxes
and duties levied in connection with the delivery of any Securities to the
Purchaser.
 
5.4           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.5           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
5.6           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  Neither the Company nor Purchaser may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party (other than by a merger of Purchaser). Notwithstanding the previous
sentence, the Purchaser may assign this Agreement or any of its rights hereunder
to one or more of its Affiliates without the consent of the Company; provided,
however, that (i) the Purchaser’s rights under the Warrant may only be assigned
to one (and not more than one) Person and (ii) Purchaser shall remain liable for
Purchaser’s obligations hereunder.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.4.
 
 
31

--------------------------------------------------------------------------------

 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal Laws of the State of
New York except to the extent Wisconsin law mandatorily applies, without regard
to the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by Law.
 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing.  The representations and warranties set forth in
Section 3.1(aa) (Environmental Matters) shall survive the Closing until the date
that is four (4) years after the Closing Date.  The indemnification provided in
Section 4.6(c) regarding Company Environmental Liabilities shall survive the
Closing until the date that is six (6) years after the Closing Date.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
 
32

--------------------------------------------------------------------------------

 
5.13           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by Law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate; provided, that as a condition to
the Company seeking specific performance compelling the Purchaser to effect the
Closing, all conditions to Purchaser’s obligation to effect the Closing have
been satisfied and that the Company stands ready, willing and able to
immediately consummate the Closing.
 
5.15           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any Law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.16           Saturdays, Sundays, Holidays,
etc.                                                                If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.
 
 
33

--------------------------------------------------------------------------------

 
5.17           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
used herein (including defined terms) shall not limit any provision of any
Transaction Document. The terms “include,” “includes” and “including” are not
intended to be limiting and shall be deemed to be followed by the words “without
limitation” (whether or not they are in fact followed by such words) or words of
like import. The term “or” has the inclusive meaning represented by the phrase
“and/or.” Reference to a particular Person includes such Person’s successors and
assigns to the extent such successors and assigns are permitted by the terms of
any applicable agreement. Reference to a particular agreement (including this
Agreement), document or instrument (other than those referred to in the
Disclosure Schedule) means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof.
The terms “dollars” and “$” wherever used in any Transaction Document mean
United States Dollars. The exhibits and schedules identified in any Transaction
Document are incorporated into such Transaction Document by reference and made a
part of such Transaction Document. The article, section, paragraph, exhibit and
schedule headings contained in any Transaction Document are for reference
purposes only and shall not affect in any way the meaning or interpretation of
any Transaction Document. Unless the context otherwise requires, references in
any Transaction Document to articles, sections, paragraphs, clauses, exhibits or
schedules shall refer to those portions of such Transaction Document. The use in
any Transaction Document of the terms “hereunder,” “hereof,” “hereto” and words
of similar import shall refer to such Transaction Document as a whole and not to
any particular article, section, paragraph or clause of, or exhibit or schedule
to, such Transaction Document.
 
5.18           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


 
(Signature Pages Follow)
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


ZBB ENERGY CORPORATION
 
 
Address for Notice:
By:__________________________________________
     Eric Apfelbach
     Chief Executive Officer
 
 
Attention: Chief Executive Officer
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Fax: (262) 253-9822
With a copy to (which shall not constitute notice):
 
 
 
K&L Gates, LLP
Attention: Mark Busch
214 N. Tryon Street, 47th Floor
Charlotte, NC 28202
Fax: (704) 353-3140





SOLAR POWER, INC.
 
 
Address for Notice:
By:__________________________________________
     Name:
     Title:
 
 
     

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------